In a proceeding pursuant to article 78 of the ‘CPLR to review respondent’s determination rendered November 18, 1968, which denied petitioners’ application for a use variance to allow certain residential lots to -be used as entrance and exit to an apartment complex, petitioners appeal from a judgment of the Supreme 'Court, Nassau County, entered May 23, .1969, which dismissed the proceeding. Judgment reversed, on the law, without costs, and proceeding remitted to the 'Special Term for review of respondents determination on the merits. Respondent has the power pursuant to section 50-149 of the Village of Westbury Amended Building Zone Ordinance to determine whether or not to grant a use variance with respect to substandard building plots in a residential area, for use as an entrance to and exit from an apartment house complex. The Special Term is required to review the findings of fact made by respondent.. Brennan, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.